Citation Nr: 0617096	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-28 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA compensation for nonservice-connected death 
pension benefits.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had unverified service as a Philippine Scout in 
the Regular Army (Army of the United States) from June 1946 
to April 1947.  The appellant is advancing the claim as the 
veteran's surviving spouse.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

In May 2003, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a timely Notice of Disagreement and she was 
issued a Statement of the Case (SOC).  The SOC addressed 
entitlement to service connection for the cause if the 
veteran's death, legal entitlement to nonservice connected 
death pension benefits, and legal entitlement to accrued 
benefits.  

In response to the SOC, the appellant filed a timely 
Substantive Appeal.  A review of the Substantive Appeal shows 
that the appellant only appealed the denial of entitlement to 
VA nonservice-connected death pension benefits.  Thus, this 
is the only claim on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that additional procedural 
and substantive development is necessary before the Board can 
adjudicate this claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the appellant was not provided with 
notice of what type of information and evidence is necessary 
to substantiate the claim of nonservice-connected death 
pension benefits.  Thus, the Board finds that the appellant 
has not been provided with adequate notice of VCAA and its 
applicability to the appeal.  See Quartucccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Further, the appellant was not provided with notice 
of the type of evidence necessary to establish an effective 
date in the event that the claim of entitlement to 
compensation for nonservice-connected death pension benefits 
is granted.  Therefore, this case must be remanded to provide 
the veteran with proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

Associated with the claims file is a form entitled 
"Honorable Discharge."  The form indicates that the veteran 
had service for some undisclosed amount of time as a 
Philippine Scout in the Regular Army and was discharged from 
service in April 1947.  There is no enlistment date on the 
form.  There is no documentation within the claims file which 
shows that the veteran's period(s) of service were ever 
verified or certified by a United States service department.  
Therefore, the Board cannot determine whether the appellant 
is entitled to death pension.  The Court has held that 
findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In view of the foregoing, the Board determines that the 
veteran's period(s) of service must be verified by the 
National Personnel Records Center or other appropriate United 
States service department.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the effective date to be 
assigned in the event that VA 
compensation for nonservice-connected 
death pension benefits is granted.  

2.  Contact the National Personnel Record 
Center and request and verify the dates 
and the type of service the veteran had.  
If the requested records cannot be 
obtained, inform the appellant of the 
unsuccessful efforts and allow her the 
opportunity to submit the outstanding 
records for VA's review.  Compile a list 
of all period(s) of active service.  

3.  Readjudicate this claim.  Ensure that 
the additional development is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

4.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


